Citation Nr: 1456327	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL


The Veteran and spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.  As will be discussed below, the Board finds there has not been substantial compliance its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record it does not appear that there was substantial compliance with the previous remand instructions.  See Stegall, 11 Vet. App. at 271.  

Specifically, the Board's March 2014 remand instructed the VA hypertension examination to be conducted by a cardiologist, and the VA migraine headache examination to be conducted by a neurologist.  Unfortunately, the examiner who conducted the April 2014 examination is not identified as either a cardiologist or a neurologist.  Indeed, it appears that the April 2014  examiner specializes in oncology and bariatric medicine.  Accordingly, this matter must be remanded for substantial compliance with the March 2014 remand directives.

In addition, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration, however it does not appear documents supporting that award have been associated with the record.  See January 2013 hearing transcript.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Also request and obtain the appellant's complete Social Security records and associate them with the electronic claims file.

If the RO cannot locate identified government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination by a cardiologist in order to determine the nature and etiology of his hypertension.   The cardiologist must review the Veteran's electronic records and the examination report should indicate these files were reviewed.   

After reviewing the record, the cardiologist is asked to respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension: 

(i)  Is caused by any service-connected disability, to include ischemic heart disease, posttraumatic stress disorder, and/or diabetes mellitus. 

(ii)  Is chronically worsened (aggravated) by any of the aforementioned service-connected disabilities. 

(iii)  Is otherwise related to his period of active service.

(b)  Consider and comment on the significance, if any, of the following:

(i)  The Veteran's contention that symptoms of posttraumatic stress disorder aggravate his hypertension.

(ii)  Dr. U's February 2013 opinion that the Veteran's hypertension is associated with his heart disease.

(iii)  VA examination opinion dated January 2009.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the cardiologist cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

3.  The Veteran should also be afforded a VA examination by a neurologist to ascertain the nature and etiology of any diagnosed headache disorder.  The neurologist must review the electronic records and the examination report should verify that these files were reviewed.   

After reviewing the record, the neurologist is asked to respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed headache disorder: 

(i)  Is caused by any of his service-connected disabilities, to include ischemic heart disease, posttraumatic stress disorder, diabetes mellitus, tinnitus, and/or bilateral hearing loss. 

(ii)  Is chronically worsened (aggravated) by any of the aforementioned service-connected disabilities. 

(iii)  Is otherwise related to his period of active service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the neurologist cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



